DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/593,569, was filed on Oct. 4, 2019, and claims priority from Provisional Application 62/742,047, filed Oct. 5, 2018.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Aug. 11, 2020.
Claims 1-20 are pending, of which claims 1 and 13 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Jan. 8, 2020 has been considered. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2-4 and 6-9 are illegible. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-12 are method claims.  Claim 13-20 are apparatus claims that recites a secure server. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1, the method claims 1-12 recite a “method for processing an electronic payment requested by a payor”. Likewise, the apparatus claims 13-20 recite a “system for processing an electronic payment requested by a payor”.
In addition, see the following claimed steps in independent claim 1 (emphasis added): "authenticat[ing] electronic payment information", “receiving enrollment information”, “receiving electronic payment instructions” and “assessing a risk of the electronic payment instructions”. Independent claim 13 recites similar steps.
Moreover, in claims 1-7 and 11-20, “if the risk is determined to” exceed “an acceptable level”, then no further steps are performed. In dependent claims 8-10, “if the risk is determined to” exceed “an acceptable level”, then a printing of a check is prevented.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, in claims 1-7 and 11-20, “if the risk is determined to” exceed “an acceptable level”, then no further steps are performed.  Moreover, independent claims 1 and 13 recite “assessing a risk”, but do not recite how
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249951 A1 to Gilder at al. (“Gilder”, Eff. Filed on Oct. 10, 2006.  Published on Oct. 9, 2008) in view of US 2008/0306839 A1 to Starrs (“Starrs”, Filed Jun. 23, 2008.  Published Dec. 11, 2008).
In regards to claim 1,
1. A method for processing an electronic payment requested by a payor, comprising: 

providing a secure server to authenticate electronic payment information received from an apparatus configured to be used by the payor;

(See Gilder, para. [0007]: “The present invention provides security mechanism for digital payments, such as a digitally originated check (DOC). The security mechanisms prevent fraud, tampering, counterfeiting, and the like of a digital payment. In an exemplary embodiment, the present invention utilizes an electronic payment system (EPS) to provide DOCs which can be utilized as Check 21 items, and which include the security mechanisms described herein to provide superior security over existing paper check-based mechanisms.”)

(See Gilder, Fig. 3, para. [0028]: “Generally, the EPS 32 is a computer system which can include multiple processing elements, distributed memory, network interfaces, external data storage 46, and the like. The EPS 32 is configured with processing and data storage redundancy, and is configured to communicate to the plurality of payors 36, payees 38, BOFDs 40, clearing banks 42, clearinghouses 44, and the like. The EPS 32 includes various modules, such as a User Interface (UI) 50, DPF handling 52, DOC generation 54, transmittal module 56, tracking module 58, authentication module 60, and processing module 62. The UI 50 provides a mechanism for users 36, 38, 40, 42, and 44 to create and distribute DOCs.”)

receiving enrollment information relating to the payor;

(See Gilder, Fig. 5, para. [0047]: “Referring to FIG. 5, a flowchart illustrates an exemplary DOC system 80 with associated security mechanisms according to an exemplary embodiment of the present invention. First, a payor creates an account on an EPS (step 82). As described herein, the EPS is an electronic payment system configured to generate, distribute, track, clear, etc. electronic payments, such as DOCs under Check 21. At step 82, the DOC system 80 can include numerous security-related mechanisms, such as a human digital signature, verification of payor identity, account authentication, and the like.”)

receiving electronic payment instructions including payment data specified by the payor via the secure server, the payment data including an amount of a payment and identifying at least one payee;

(See Gilder, Fig. 2, para. [0021]: “The payment instructions 22 can include instructions for “whom to pay” (payee name, phone number, email address, or the like), some value amount (input as a decimal number of some currency), the payment issue date, the bank account number from which the payment is to be drafted (traditional checking account number and American Bankers Association (ABA) bank routing number), along with some potential set of conditions, limitations, or restrictions, along with memo field description details, and potentially some type of conditional acknowledgements which are defined to be business rules governing how and when the payment should be made (i.e., putting a contract on the back of a check, thus cashing the check is endorsing the contract).”)

compositing a front image of a check from the received payment data; 

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check.”)

(See Gilder, Fig. 6, para. [0077]: “The DOC image 140 is formatted similar to a standard X9.140 IRD including a standard check front 142 with a digital signature 144 and a standard check back 146.”)

performing an endorsement of the check if required; 

(See Gilder, para. [0048]: “The EPS can be configured to receive a digital human signature from the payor for use on a DOC. For example, the human signature on the DOC could be restricted to a special file that is created by banks using hardware at their branch offices, and correspondingly stored in the EPS. The payor walks into a bank and authenticates herself (i.e., opening a DOC account) and one of the steps would be to “sign” either a paper form or an electronic signature capture pad. The output of which would be a specially encrypted file that was the “digitized” human signature that could be applied to a DOC as the only valid authorization required for a DOC. The human signature file is uploaded to their DOC account service and applied whenever a DOC is created. Additionally, this could be utilized in automated endorsements and auto-franking features to provide the graphic used to display human signature in images.”)

(See Gilder, para. [0084]: “Similar to “electronic endorsement” features, using metadata and other digital technologies, any bank department or receiver of the DOC can automatically sign or endorse the check for processing and clearing after the DOC is deposited. This idea covers the bank stamps, time stamps and automation tracking features used to update the Check 21 item throughout its lifecycle. Using these concepts, the EPS can generate an image showing who signed the check, when it was deposited, how it was deposited and how quickly it was cleared, or clearly notify a payee that the item is an item returned under NSF rules, etc.”)

compositing a back image of the check including the endorsement; 

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check.”)

(See Gilder, Fig. 6, para. [0077]: “The DOC image 140 is formatted similar to a standard X9.140 IRD including a standard check front 142 with a digital signature 144 and a standard check back 146.”)

printing the check including the front image and the back image; 

(See Gilder, para. [0003]: “The substitute check (also known as an Image Replacement Document (IRD)), is created by printing the front and back images along with some additional information on an 8.5×11 inch sheet of paper. Under the Check 21 law, this IRD is treated as the legal equivalent of the original check and includes all the information contained on the original check (when printed, the images and data must conform to the X9.140 standard which is incorporated in-full by reference herein).”)

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check. The IRD can be printed by the payee and taken into their bank for deposit because it contains a full set of warranties and indemnities based on the original contract agreed to by the payor and payee which the EPS required to be signed in order for the DOC to sent or received. Because DOCs are covered under this contract, they have a full set warranties and indemnities that are acceptable to both banks of deposit and downstream clearing banks. This DOC feature of possessing a “full warranty” state differs from other attempts by either businesses or individual consumer users who want to print their own IRD documents and deposit them at a bank because those documents will not be accepted by the bank of first deposit due to the depositing bank's inability to take on un-transferable risk from an unknown originator of the IRD.”)

scanning electronic images of front and back of the printed check; 

(See Gilder, para. [0025]: “Some Digital Rights Management (DRM) features could even be “Image Survivable” meaning that they exist after an IRD printing and subsequent scanning back into an image (e.g., barcodes).”)

(See Gilder, para. [0033]: “The DOC generation 54 module is further configured to physically print DOCs in IRD format or as normal paper checks. Further, DOCs in IRD format can automatically be regenerated back into digital form without scanning the IRD paper images utilizing the transaction ID and the EPS. Unlike traditional paper check items which are scanned and then printed in IRD format, the DOC can be re-converted back into digital form at any future date by using the unique transaction identifier (GUID).”)

creating check image pairs of the electronic images of the front and back of the printed check;

(See Gilder, para. [0003]: “The substitute check (also known as an Image Replacement Document (IRD)), is created by printing the front and back images along with some additional information on an 8.5×11 inch sheet of paper. Under the Check 21 law, this IRD is treated as the legal equivalent of the original check and includes all the information contained on the original check (when printed, the images and data must conform to the X9.140 standard which is incorporated in-full by reference herein).”)

protecting data on the check image pairs; and

(See Gilder, Fig. 2, [0024]: “The security information 28 includes mechanisms designed to protect the DPF 20 from fraud, counterfeiting, and tampering. The security information 28 can include Public/Private Key Infrastructure (PKI) and Certificate authority (CAs), cryptography, steganography, Secure Socket Link (SSL), digital signatures using public and private keys, and the like. Additionally, the security information 28 can include payee and/or payor authentication requirements, such as a unique Personal Identification Number (PIN) for each DPF 20, additional levels of credentials (e.g., unique account number and login ID into the EPS), private digital security signature key (e.g., using a public key cryptography system), and the like.”)

(See Gilder, para. [0057]: “Further, the EPS can utilize a Unique Account number for each DOC. Here, DOCS are issued from a one time use account which is funded for the exact amount of the check. After issuing a DOC, the individual account is closed out with zero balance. The account is closed and possibly reused in the future if needed. This prevents draining the account such as like an ACH pull can do if the wrong people get access to ACH draft information.”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)

ordering an electronic deposit in the amount of the payment to the at least one payee using a financial institution partner.

(See Gilder, para. [0035]: “Another exemplary embodiment of the present invention is the unique multi-part processing mechanism utilizing the electronic nature of the DOC. First, when a payor 36 sends a DOC, the EPS 32 performs multiple dynamic activities unlike the generation of either a paper check or a Check 21 item from a paper check. First, it stores the instructions to pay, and then optionally it can verify the funds are on deposit utilizing a “memo post” or ATM style verification of funds message. Second, the EPS 32 will, at the appointed time, notify the payee 38 that they have a check waiting for them (optionally, payees 38 who are well known to the EPS 32 or who are high volume receivers can have automated depositing linked to payment receipt). The notification concept is similar to getting a phone call from the bank saying that you have a check waiting for deposit. The payee can be notified by email, a voicemail, an SMS text message, an instant message or IM, a traditional pager message, or a FAX. Regardless of delivery mechanism, the payee is notified with a message to the effect that “you have money”.”)

However, under a conservative interpretation of Gilder, it could be argued that Gilder does not explicitly teach the italicized portions below.  In contrast, Starrs does disclose these features:
assessing a risk of the electronic payment instructions; and 
if the risk is determined to be within an acceptable level:

(See Starrs, para. [0030]: “A blended (or composite) risk score is generated (e.g., by the user validation engine 202) (step 304). In one implementation, the blended risk score is generated by assigning weights to each of the plurality of individual risk scores, substantially according to equation 1 below:

(X)(1st risk score)+(Y)(2nd risk score)+ . . . +(Z)(nth risk score)=blended risk score  (eq. 1)

where X, Y, and Z represent a weight assigned to a given risk score. The weights can be assigned to give more (or less) influence to each of the individual risks scores on the (overall) blended risk score. A determination is made (e.g., by the user validation engine 202) whether the blended risk score meets a pre-determined threshold (step 306). The pre-determined threshold can correspond to a level of acceptable risk. If the blended risk score meets the pre-determined threshold then a user request to pay using the check processing system is accepted (e.g., by the user validation engine 202) (step 308). If the blended risk score does not meet the pre-determined threshold then the user request to pay using the check processing system is rejected (e.g., by the user validation engine 202) (step 310).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for creating a digitally originated check (DOC) through an electronic payment system (EPS), as taught by Gilder above, with the use of risk scores to determine whether to proceed with the check transaction, as further taught by Starrs, because both references are directed to the art of digital check processing using the “Check 21” standard, and “a good blended risk score for a user can indicate a greater likelihood of a successful online payment transaction.” (See Starrs, para. [0028]).  

In regards to claim 2,
2.    The method of claim 1, wherein protecting data on the check image pairs includes protecting at least a portion of an account number of an account of the payor.

(See Gilder, Fig. 2, [0024]: “The security information 28 includes mechanisms designed to protect the DPF 20 from fraud, counterfeiting, and tampering. The security information 28 can include Public/Private Key Infrastructure (PKI) and Certificate authority (CAs), cryptography, steganography, Secure Socket Link (SSL), digital signatures using public and private keys, and the like. Additionally, the security information 28 can include payee and/or payor authentication requirements, such as a unique Personal Identification Number (PIN) for each DPF 20, additional levels of credentials (e.g., unique account number and login ID into the EPS), private digital security signature key (e.g., using a public key cryptography system), and the like.”)

(See Gilder, para. [0057]: “Further, the EPS can utilize a Unique Account number for each DOC. Here, DOCS are issued from a one time use account which is funded for the exact amount of the check. After issuing a DOC, the individual account is closed out with zero balance. The account is closed and possibly reused in the future if needed. This prevents draining the account such as like an ACH pull can do if the wrong people get access to ACH draft information.”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)


In regards to claim 3,
3.    The method of claim 1, wherein protecting data on the check image pairs includes protecting at least a portion of a routing number of an account of the payor.

(See Gilder, para. [0020]: “Referring to FIG. 2, a digital payment file (DPF) 20 includes payment instructions 22, a transaction identifier 24, audit information 26, and security information 28, according to an exemplary embodiment of the present invention. The DPF 20 represents a digital payment from a payor to a payee, and can include any form of payment along the various financial payment rails, e.g., check, ACH, credit card, and the like. The DPF 20 is created and store electronically, such as through an electronic payment system (EPS). For example, an EPS can include a data store, processor, and network interface all configured to interact with users for creation, distribution, and processing of the DPF 20.”)

(See Gilder, para. [0021]: “The payment instructions 22 can include instructions for “whom to pay” (payee name, phone number, email address, or the like), some value amount (input as a decimal number of some currency), the payment issue date, the bank account number from which the payment is to be drafted (traditional checking account number and American Bankers Association (ABA) bank routing number) …”)

(See Gilder, para. [0024]: “The security information 28 includes mechanisms designed to protect the DPF 20 from fraud, counterfeiting, and tampering. The security information 28 can include Public/Private Key Infrastructure (PKI) and Certificate authority (CAs), cryptography, steganography, Secure Socket Link (SSL), digital signatures using public and private keys, and the like. Additionally, the security information 28 can include payee and/or payor authentication requirements, such as a unique Personal Identification Number (PIN) for each DPF 20, additional levels of credentials (e.g., unique account number and login ID into the EPS), private digital security signature key (e.g., using a public key cryptography system), and the like.”)

(See Gilder, para. [0025]: “The security information 28 can further include digital security features, such as digital watermarks, steganography, and cryptographic features that can be applied to the “bitmap” sent out to DOC recipients. These features apply when the DPF is converted to a paper item, such as a substitute check, or an electronic representation of a paper item (e.g., an email with an image of the substitute check).”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)

In regards to claim 4,
4.    The method of claim 1, wherein protecting data on the check image pairs includes protecting at least a portion of an account number of an account of the payor and protecting at least a portion of a routing number of the account of the payor.

(See Gilder, para. [0020]: “Referring to FIG. 2, a digital payment file (DPF) 20 includes payment instructions 22, a transaction identifier 24, audit information 26, and security information 28, according to an exemplary embodiment of the present invention. The DPF 20 represents a digital payment from a payor to a payee, and can include any form of payment along the various financial payment rails, e.g., check, ACH, credit card, and the like. The DPF 20 is created and store electronically, such as through an electronic payment system (EPS). For example, an EPS can include a data store, processor, and network interface all configured to interact with users for creation, distribution, and processing of the DPF 20.”)

(See Gilder, para. [0021]: “The payment instructions 22 can include instructions for “whom to pay” (payee name, phone number, email address, or the like), some value amount (input as a decimal number of some currency), the payment issue date, the bank account number from which the payment is to be drafted (traditional checking account number and American Bankers Association (ABA) bank routing number) …”)

(See Gilder, para. [0024]: “The security information 28 includes mechanisms designed to protect the DPF 20 from fraud, counterfeiting, and tampering. The security information 28 can include Public/Private Key Infrastructure (PKI) and Certificate authority (CAs), cryptography, steganography, Secure Socket Link (SSL), digital signatures using public and private keys, and the like. Additionally, the security information 28 can include payee and/or payor authentication requirements, such as a unique Personal Identification Number (PIN) for each DPF 20, additional levels of credentials (e.g., unique account number and login ID into the EPS), private digital security signature key (e.g., using a public key cryptography system), and the like.”)

(See Gilder, para. [0025]: “The security information 28 can further include digital security features, such as digital watermarks, steganography, and cryptographic features that can be applied to the “bitmap” sent out to DOC recipients. These features apply when the DPF is converted to a paper item, such as a substitute check, or an electronic representation of a paper item (e.g., an email with an image of the substitute check).”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)


In regards to claim 5,
5.    The method of claim 1, wherein protecting data on the check image pairs includes anonymizing data on the check image pairs.

(See Gilder, para. [0059]: “Additionally, Personal information (name, address, DDA account number, etc.) used to create and process a DOC transaction is kept by EPS and not released to the merchant to protect the personal information of the buyer. Here, the GUID is used as a substitute for the customers account number, so merchants must refer to GUID to dispute or inquire about the transaction. Privilege security (e.g., government requests) could be required to see the actual customer's personal data to comply with AML rules etc.”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)

In regards to claim 6,
6.    The method of claim 1, wherein protecting data on the check image pairs includes deleting data on the check image pairs.

(See Gilder, para. [0066]: “Unlike paper check clearing (where the payor can see where you deposited their check by inspecting the stamps on the back of the check), the EPS can hide the payee's depositing info from the payor. This provides online identity protection from fraud, etc. This security feature can be utilized when the DOC is cleared digitally and not as a paper IRD. A payee's hand signature is not revealed if the payee chooses not to use the auto-franking features. DOCs provide an additional level of de-identification so personal data does not leak out to others.”)

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)

In regards to claim 7,
7.    The method of claim 1, further comprising obtaining a guarantee of the payment based on underwriting requirements and risk assessment.

(See Gilder, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check. The IRD can be printed by the payee and taken into their bank for deposit because it contains a full set of warranties and indemnities based on the original contract agreed to by the payor and payee which the EPS required to be signed in order for the DOC to sent or received. Because DOCs are covered under this contract, they have a full set warranties and indemnities that are acceptable to both banks of deposit and downstream clearing banks. This DOC feature of possessing a “full warranty” state differs from other attempts by either businesses or individual consumer users who want to print their own IRD documents and deposit them at a bank because those documents will not be accepted by the bank of first deposit due to the depositing bank's inability to take on un-transferable risk from an unknown originator of the IRD.”)

In regards to claim 8,
8.    The method of claim 1, wherein if the risk is determined to exceed an acceptable level, code executing on the secure server prevents printing of a check.

(See Starrs, Fig. 4A, and para. [0035]: “FIG. 4A is a flow chart illustrating a method 400 for online payment processing, according to a first embodiment. A determination is made (e.g., by the user validation engine 202 of FIG. 2) as to whether the user is authorized to complete online payment using the electronic check payment option. In one implementation, a user is authorized to complete an online payment using the electronic check payment option if a blended risk score associated with the user meets a pre-determined threshold as discussed above. If the user is not authorized to complete the online payment, then the process ends. If the user is authorized to complete the online payment using the electronic check payment option, then an electronic image of an authorized demand draft is created (e.g., by the check processing engine 202 of FIG. 2) (step 406). In one implementation, the electronic image of the authorized demand draft is created directly from information provided by a user through a graphical user interface, e.g., running on (or associated with) a website of a merchant.”)

In regards to claim 9,
9. The method of claim 1, wherein if the risk is determined to exceed an acceptable level, code executing on a remote application prevents printing of a check.

(See Starrs, Fig. 4A, and para. [0035]: “FIG. 4A is a flow chart illustrating a method 400 for online payment processing, according to a first embodiment. A determination is made (e.g., by the user validation engine 202 of FIG. 2) as to whether the user is authorized to complete online payment using the electronic check payment option. In one implementation, a user is authorized to complete an online payment using the electronic check payment option if a blended risk score associated with the user meets a pre-determined threshold as discussed above. If the user is not authorized to complete the online payment, then the process ends. If the user is authorized to complete the online payment using the electronic check payment option, then an electronic image of an authorized demand draft is created (e.g., by the check processing engine 202 of FIG. 2) (step 406). In one implementation, the electronic image of the authorized demand draft is created directly from information provided by a user through a graphical user interface, e.g., running on (or associated with) a website of a merchant.”)

In regards to claim 10,
The method of claim 1, wherein if the risk is determined to exceed an acceptable level, code executing on the secure server and on a remote application prevents printing of a check.

(See Starrs, Fig. 4A, and para. [0035]: “FIG. 4A is a flow chart illustrating a method 400 for online payment processing, according to a first embodiment. A determination is made (e.g., by the user validation engine 202 of FIG. 2) as to whether the user is authorized to complete online payment using the electronic check payment option. In one implementation, a user is authorized to complete an online payment using the electronic check payment option if a blended risk score associated with the user meets a pre-determined threshold as discussed above. If the user is not authorized to complete the online payment, then the process ends. If the user is authorized to complete the online payment using the electronic check payment option, then an electronic image of an authorized demand draft is created (e.g., by the check processing engine 202 of FIG. 2) (step 406). In one implementation, the electronic image of the authorized demand draft is created directly from information provided by a user through a graphical user interface, e.g., running on (or associated with) a website of a merchant.”)

In regards to claim 11,
The method of claim 1, wherein receiving enrollment information relating to the payor includes receiving authorization to process electronic transactions.

(See Gilder, para. [0033]: “Examples of this include merging a “human digitized signature” as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of “Signature on File”. Note that a true, personalized “digitized signature” feature is enabled when the payor or payee has uploaded samples of their human signature or other handwriting samples (e.g., “John Q Public” as their authorized signature) into the EPS.”)

(See Gilder, para. [0048]: “The payor walks into a bank and authenticates herself (i.e., opening a DOC account) and one of the steps would be to “sign” either a paper form or an electronic signature capture pad. The output of which would be a specially encrypted file that was the “digitized” human signature that could be applied to a DOC as the only valid authorization required for a DOC. The human signature file is uploaded to their DOC account service and applied whenever a DOC is created. Additionally, this could be utilized in automated endorsements and auto-franking features to provide the graphic used to display human signature in images.”)

In regards to claim 12,
12.    The method of claim 1, wherein receiving enrollment information relating to the payor includes receiving authorization to endorse payments to partner financial institutions.

(See Gilder, para. [0033]: “Examples of this include merging a “human digitized signature” as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of “Signature on File”. Note that a true, personalized “digitized signature” feature is enabled when the payor or payee has uploaded samples of their human signature or other handwriting samples (e.g., “John Q Public” as their authorized signature) into the EPS.”)

(See Gilder, para. [0048]: “The payor walks into a bank and authenticates herself (i.e., opening a DOC account) and one of the steps would be to “sign” either a paper form or an electronic signature capture pad. The output of which would be a specially encrypted file that was the “digitized” human signature that could be applied to a DOC as the only valid authorization required for a DOC. The human signature file is uploaded to their DOC account service and applied whenever a DOC is created. Additionally, this could be utilized in automated endorsements and auto-franking features to provide the graphic used to display human signature in images.”)

In regards to claim 13,
13.    A system for processing an electronic payment requested by a payor, comprising: 

a secure server configured to authenticate electronic payment information received from the payor, the secure server including at least one processor configured to execute instructions to:

(See Gilder, para. [0007]: “The present invention provides security mechanism for digital payments, such as a digitally originated check (DOC). The security mechanisms prevent fraud, tampering, counterfeiting, and the like of a digital payment. In an exemplary embodiment, the present invention utilizes an electronic payment system (EPS) to provide DOCs which can be utilized as Check 21 items, and which include the security mechanisms described herein to provide superior security over existing paper check-based mechanisms.”)

(See Gilder, Fig. 3, para. [0028]: “Generally, the EPS 32 is a computer system which can include multiple processing elements, distributed memory, network interfaces, external data storage 46, and the like. The EPS 32 is configured with processing and data storage redundancy, and is configured to The EPS 32 includes various modules, such as a User Interface (UI) 50, DPF handling 52, DOC generation 54, transmittal module 56, tracking module 58, authentication module 60, and processing module 62. The UI 50 provides a mechanism for users 36, 38, 40, 42, and 44 to create and distribute DOCs.”)

receive enrollment information relating to the payor, including authorization to process electronic transactions and endorse payments to partner financial institutions;

(See Gilder, Fig. 5, para. [0047]: “Referring to FIG. 5, a flowchart illustrates an exemplary DOC system 80 with associated security mechanisms according to an exemplary embodiment of the present invention. First, a payor creates an account on an EPS (step 82). As described herein, the EPS is an electronic payment system configured to generate, distribute, track, clear, etc. electronic payments, such as DOCs under Check 21. At step 82, the DOC system 80 can include numerous security-related mechanisms, such as a human digital signature, verification of payor identity, account authentication, and the like.”)

(See Gilder, para. [0084]: “Similar to “electronic endorsement” features, using metadata and other digital technologies, any bank department or receiver of the DOC can automatically sign or endorse the check for processing and clearing after the DOC is deposited. This idea covers the bank stamps, time stamps and automation tracking features used to update the Check 21 item throughout its lifecycle. Using these concepts, the EPS can generate an image showing who signed the check, when it was deposited, how it was deposited and how quickly it was cleared, or clearly notify a payee that the item is an item returned under NSF rules, etc.”)

receive electronic payment instructions including payment data specified by the payor via the secure server, the payment data including an amount of a payment and identifying at least one payee;

(See Gilder, Fig. 2, para. [0021]: “The payment instructions 22 can include instructions for “whom to pay” (payee name, phone number, email address, or the like), some value amount (input as a decimal number of some currency), the payment issue date, the bank account number from which the payment is to be drafted (traditional checking account number and American Bankers Association (ABA) bank routing number), along with some potential set of conditions, limitations, or restrictions, along with memo field description details, and potentially some type of conditional acknowledgements which are defined to be business rules governing how and when the payment should be made (i.e., putting a contract on the back of a check, thus cashing the check is endorsing the contract).”)

composite a front image of a check from the received payment data; 

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check.”)

(See Gilder, Fig. 6, para. [0077]: “The DOC image 140 is formatted similar to a standard X9.140 IRD including a standard check front 142 with a digital signature 144 and a standard check back 146.”)

perform an endorsement of the check if required; 

(See Gilder, para. [0048]: “The EPS can be configured to receive a digital human signature from the payor for use on a DOC. For example, the human signature on the DOC could be restricted to a special file that is created by banks using hardware at their branch offices, and correspondingly stored in the EPS. The payor walks into a bank and authenticates herself (i.e., opening a DOC account) and one of the steps would be to “sign” either a paper form or an electronic signature capture pad. The output of which would be a specially encrypted file that was the “digitized” human signature that could be applied to a DOC as the only valid authorization required for a DOC. The human signature file is uploaded to their DOC account service and applied whenever a DOC is created. Additionally, this could be utilized in automated endorsements and auto-franking features to provide the graphic used to display human signature in images.”)

(See Gilder, para. [0084]: “Similar to “electronic endorsement” features, using metadata and other digital technologies, any bank department or receiver of the DOC can automatically sign or endorse the check for processing and clearing after the DOC is deposited. This idea covers the bank stamps, time stamps and automation tracking features used to update the Check 21 item throughout its lifecycle. Using these concepts, the EPS can generate an image showing who signed the check, when it was deposited, how it was deposited and how quickly it was cleared, or clearly notify a payee that the item is an item returned under NSF rules, etc.”)

composite a back image of the check including the endorsement; 

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check.”)

(See Gilder, Fig. 6, para. [0077]: “The DOC image 140 is formatted similar to a standard X9.140 IRD including a standard check front 142 with a digital signature 144 and a standard check back 146.”)

print the check including the front image and the back image; 

(See Gilder, para. [0003]: “The substitute check (also known as an Image Replacement Document (IRD)), is created by printing the front and back images along with some additional information on an 8.5×11 inch sheet of paper. Under the Check 21 law, this IRD is treated as the legal equivalent of the original check and includes all the information contained on the original check (when printed, the images and data must conform to the X9.140 standard which is incorporated in-full by reference herein).”)

(See Gilder, Fig. 6, para. [0076]: “Referring to FIG. 6, a generated DOC image 140 is illustrated according to an exemplary embodiment of the present invention. While the DOC can be transmitted electronically, it can also be used to generate the X9.140 standard “substitute check” or IRD which results in a paper version of the original digital check. The IRD can be printed by the payee and taken into their bank for deposit because it contains a full set of warranties and indemnities based on the original contract agreed to by the payor and payee which the EPS required to be signed in order for the DOC to sent or received. Because DOCs are covered under this contract, they have a full set warranties and indemnities that are acceptable to both banks of deposit and downstream clearing banks. This DOC feature of possessing a “full warranty” state differs from other attempts by either businesses or individual consumer users who want to print their own IRD documents and deposit them at a bank because those 

scan electronic images of front and back of the printed check; 

(See Gilder, para. [0025]: “Some Digital Rights Management (DRM) features could even be “Image Survivable” meaning that they exist after an IRD printing and subsequent scanning back into an image (e.g., barcodes).”)

(See Gilder, para. [0033]: “The DOC generation 54 module is further configured to physically print DOCs in IRD format or as normal paper checks. Further, DOCs in IRD format can automatically be regenerated back into digital form without scanning the IRD paper images utilizing the transaction ID and the EPS. Unlike traditional paper check items which are scanned and then printed in IRD format, the DOC can be re-converted back into digital form at any future date by using the unique transaction identifier (GUID).”)

create check image pairs of the electronic images of the front and back of the printed check; and

(See Gilder, para. [0003]: “The substitute check (also known as an Image Replacement Document (IRD)), is created by printing the front and back images along with some additional information on an 8.5×11 inch sheet of paper. Under the Check 21 law, this IRD is treated as the legal equivalent of the original check and includes all the information contained on the original check (when printed, the images and data must conform to the X9.140 standard which is incorporated in-full by reference herein).”)

protect data on the check image pairs, including protecting at least a portion of an account number, a routing number of an account of the payor, or both the account number and routing number; and 

(See Gilder, Fig. 2, [0024]: “The security information 28 includes mechanisms designed to protect the DPF 20 from fraud, counterfeiting, and tampering. The security information 28 can include Public/Private Key Infrastructure (PKI) and Certificate authority (CAs), cryptography, steganography, Secure Socket Link (SSL), digital signatures using public and private keys, and the like. Additionally, the security information 28 can include payee and/or payor authentication requirements, such as a unique Personal Identification Number (PIN) for each DPF 20, additional levels of credentials (e.g., unique account number and login ID into the EPS), private digital security signature key (e.g., using a public key cryptography system), and the like.”)

(See Gilder, para. [0057]: “Further, the EPS can utilize a Unique Account number for each DOC. Here, DOCS are issued from a one time use account which is funded for the exact amount of the check. After issuing a DOC, the individual account is closed out with zero balance. The account is closed and possibly reused in the future if needed. This prevents draining the account such as like an ACH pull can do if the wrong people get access to ACH draft information.”)

(See Gilder, Fig. 2, para. [0021]: “The payment instructions 22 can include instructions for “whom to pay” (payee name, phone number, email address, or the like), some value amount (input as a decimal number of some currency), the payment issue date, the bank account number from which the payment is to be drafted (traditional checking account number and American Bankers Association (ABA) bank 

(See Gilder, para. [0065]: “The EPS can encrypt the “face of the check” data, so it is only viewable by authorized users. Otherwise, the image is randomized text/junk so it is not useful if intercepted electronically. This could require a client app to “decode” the encryption and produce a useful/viewable DOC/IRD.”)

order an electronic deposit in the amount of the payment to the at least one payee using a financial institution partner.

(See Gilder, para. [0035]: “Another exemplary embodiment of the present invention is the unique multi-part processing mechanism utilizing the electronic nature of the DOC. First, when a payor 36 sends a DOC, the EPS 32 performs multiple dynamic activities unlike the generation of either a paper check or a Check 21 item from a paper check. First, it stores the instructions to pay, and then optionally it can verify the funds are on deposit utilizing a “memo post” or ATM style verification of funds message. Second, the EPS 32 will, at the appointed time, notify the payee 38 that they have a check waiting for them (optionally, payees 38 who are well known to the EPS 32 or who are high volume receivers can have automated depositing linked to payment receipt). The notification concept is similar to getting a phone call from the bank saying that you have a check waiting for deposit. The payee can be notified by email, a voicemail, an SMS text message, an instant message or IM, a traditional pager message, or a FAX. Regardless of delivery mechanism, the payee is notified with a message to the effect that “you have money”.”)

However, under a conservative interpretation of Gilder, it could be argued that Gilder does not explicitly teach the italicized portions below.  In contrast, Starrs does disclose these features:
assessing a risk of the electronic payment instructions; and 
if the risk is determined to be within an acceptable level:

(See Starrs, para. [0030]: “A blended (or composite) risk score is generated (e.g., by the user validation engine 202) (step 304). In one implementation, the blended risk score is generated by assigning weights to each of the plurality of individual risk scores, substantially according to equation 1 below:

(X)(1st risk score)+(Y)(2nd risk score)+ . . . +(Z)(nth risk score)=blended risk score  (eq. 1)

where X, Y, and Z represent a weight assigned to a given risk score. The weights can be assigned to give more (or less) influence to each of the individual risks scores on the (overall) blended risk score. A determination is made (e.g., by the user validation engine 202) whether the blended risk score meets a pre-determined threshold (step 306). The pre-determined threshold can correspond to a level of acceptable risk. If the blended risk score meets the pre-determined threshold then a user request to pay using the check processing system is accepted (e.g., by the user validation engine 202) (step 308). If the blended risk score does not meet the pre-determined threshold then the user request to pay using the check processing system is rejected (e.g., by the user validation engine 202) (step 310).”)

Gilder above, with the use of risk scores to determine whether to proceed with the check transaction, as further taught by Starrs, because both references are directed to the art of digital check processing using the “Check 21” standard, and “a good blended risk score for a user can indicate a greater likelihood of a successful online payment transaction.” (See Starrs, para. [0028]).  
In regards to claim 14,
14.    The system of claim 13, wherein the secure server is configured to receive electronic payment information from a client device configured to be used by the payor.

(See Starrs, para. [0023]: “FIG. 1 illustrates an online payment system 100, in accordance with one implementation. In one implementation, the online payment system 100 includes a user system 102, a check processing system 104 and a merchant system 106. In one implementation, the user system 102, the check processing system 104 and the merchant system 106 are interconnected through a network (e.g., the Internet or other wide area network).”)

In regards to claim 15,
15.    The system of claim 14, wherein the client device includes one or more of a desktop computer, a mobile phone, or a laptop computer.

(See Starrs, para. [0073]: “To provide for interaction with a user, the invention can be implemented on a computer system having a display device such as a monitor or LCD screen for displaying information to the user, and a keyboard and a pointing device (e.g., a mouse or a trackball) by which the user can provide input to the computer system. The computer system can be programmed to provide a graphical user interface through which the computer programs interact with users.”)

In regards to claim 16,
16.    The system of claim 14, wherein the client device executes a browser-based program to communicate with the secure server.

(See Starrs, para. [0023]: “In one implementation, the check processing system 104 permits a user (using the user system 102) to pay for items (including, e.g., physical products, services, digital media or content, and the like) that are displayed on (or available/purchasable through) a website, e.g., a merchant website provided by the merchant system 106. A merchant can also enter data to user system 102 while taking an order over the telephone. In one implementation, the check processing system 104 generates an electronic image of an (unsigned) authorized demand draft (or remotely created check), or other bank instrument, (based on user information) that is compliant with the Check Clearing for the 21st Century Act (Check 21), which electronic image is then processed at a financial institution to provide payment for an item.

In regards to claim 17,
17.    The system of claim 14, wherein the client device executes an applet to communicate with the secure server.

(See Starrs, para. [0023]: “In one implementation, the check processing system 104 permits a user (using the user system 102) to pay for items (including, e.g., physical products, services, digital media or content, and the like) that are displayed on (or available/purchasable through) a website, e.g., a merchant website provided by the merchant system 106. A merchant can also enter data to user system 102 while taking an order over the telephone. In one implementation, the check processing system 104 generates an electronic image of an (unsigned) authorized demand draft (or remotely created check), or other bank instrument, (based on user information) that is compliant with the Check Clearing for the 21st Century Act (Check 21), which electronic image is then processed at a financial institution to provide payment for an item.

The Examiner interprets that an internet browser implemented on a cellphone corresponds to an “applet”.

In regards to claim 18,
18.    The system of claim 13, wherein to assess a risk of the electronic payment instructions, the secure server is configured to determine if the electronic payment instructions include parameters associated with fraudulent transactions.

(See Starrs, para. [0028]: “In one implementation, the user validation engine 202 generates a blended risk score for each user that registers with the check processing system 200 as described in pending U.S. patent application Ser. No. 10/405,410—entitled “Fraud Control Method and System For Network Transactions”, which is incorporated by reference herein. In one implementation, the blended risk score corresponds to a degree of risk associated with successfully performing an online payment transaction with a given user. For example, a good blended risk score for a user can indicate a greater likelihood of a successful online payment transaction.”)

In regards to claim 19,
19.    The system of claim 18, wherein the parameters associated with fraudulent transactions include a suspicious payee.

(See Starrs, para. [0029]: “For example, referring to FIG. 3, a method 300 for validating a user is shown according to one implementation. A plurality of individual risk scores are generated (e.g., by the user validation engine 202) (step 302). The plurality of individual risk scores can be generated based at least in part on information provided by a user that desires to pay for an item using the check processing system 200. In one implementation, a first individual risk score is generated from a credit history of a user.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilder in view of Starrs as applied to claims 13 and 18 above, and further in view of US 2004/0199462 A1 to Starrs (“Starrs 2”, Filed Apr. 2, 2003. Published Oct. 7, 2004).
In regards to claim 20, under a conservative interpretation of Gilder and Starrs, it could be argued that they do not explicitly teach the italicized portions below.  In contrast, Starrs 2 does disclose these features: 
20.    The system of claim 18, wherein the parameters associated with fraudulent transactions include an unusually large amount of payment.

(See Starrs 2, para. [0027]: “A sixth risk score is obtained using a deposit restrictions analysis, via step 416. The secure payment entity 100 can imposed account restrictions on the consumer account 108. For example, restrictions concerning amount, time, payment method and region (state or country) can be imposed.”

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for creating a digitally originated check (DOC) through an electronic payment system (EPS), as taught by Gilder above, with the use of risk scores to determine whether to proceed with the check transaction, as further taught by Starrs, because both references are directed to the art of digital check processing using the “Check 21” standard, and “a good blended risk score for a user can indicate a greater likelihood of a successful online payment transaction.” (See Starrs, para. [0028]), and Starrs 2 is expressly incorporated by reference into the Starrs reference (See Starrs, para. [0028]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In regards to the risk assessment, see also US 2013/0212008 A1 to Edwards et al.
See Edwards, para. [0158]: “At 906 and 908, the funds network executes an automated algorithm against the check data to determine if the risk of instantly approving the check is below a predetermined threshold. If the algorithm determines the risk is below the threshold, processing continues at 916. Otherwise, the funds network server may determine that the risk is above the preset threshold and proceeds to steps 910-914. The funds network server provides the corresponding check images and associated check information for eventual processing by the risk center (914), at which a risk center operator manually evaluates the check and the risk (as discussed below). The particular steps, criteria and thresholds applicable to a determination that a submitted check should be converted to funds can vary as desired, for example based on a knowledge base of historical data that provides a statistical assessment of the likelihood of check validity under certain identifiable conditions. Such steps, criteria and thresholds themselves may vary based on the particular conditions in a given transaction, for instance depending on the deposit type and/or the recourse option the payee selects. The particular steps and criteria applied in rules at 906 can therefore vary according to circumstances and the experience and risk assessment of the entity operating the system and, therefore, do not, in and of themselves, form part of the present invention.”0

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 22, 2021